MOTOR VEHICLES
The changes in the law provided by Senate Bill 521 Second Session, Thirty-sixth Oklahoma Legislature (1978), will not require the inspection of mopeds under the provisions of 47 O.S. 851 [47-851] (1977), but will require the application of the Financial Responsibility Laws under 47 O.S. 1977, 7-201 [47-7-201] and 47 O.S. 7-601 [47-7-601] (1977); however, the licensing requirements of 47 O.S. 6-101 [47-6-101] and 47 O.S. 6-303 [47-6-303] (1971) will not apply to mopeds and therefore 47 O.S. 6-117 [47-6-117] and 47 O.S. 751 [47-751] (1971) shall not apply to the operators of mopeds.  The Attorney General is in receipt of your opinion request wherein you raise the following questions relative to the new moped law contained in Senate Bill 521: "1. Will mopeds be required to be inspected under provisions of 47 O.S. 851? "2. Do the Financial Responsibility laws contained in 47 O.S. 7-201 [47-7-201] and 47 O.S. 7-601 [47-7-601] apply to the owners and operators of mopeds? "3. Is it a violation of 47 O.S. 6-101 [47-6-101] or 47 O.S. 6-303 [47-6-303] to operate a moped without any type of operators license? If so, what type of license should be accepted to operate a moped ? "4. Should moving traffic violations obtained when operating a moped be recorded on the driving records maintained pursuant to 47 O.S. 6-117 [47-6-117].  "5. Can a revocation of the driver's license result pursuant to 47 O.S. 751 [47-751] by operating a moped under the influence of alcohol and then refusing to submit to a chemical test ?" The questions submitted above are raised as a result of the application of Senate Bill 521, Second Session, Thirty-sixth Oklahoma Legislature (1978), approved May 10, 1978. This Bill amends various portions of the Motor Vehicle Law relative to motorized bicycles (hereinafter called mopeds). Section 9 of the Bill is as follows: "Motorized bicycles are subject to all the provisions of the Motor Vehicle License and Registration Act and all traffic laws and regulations of this state. Provided that, motorized bicycles shall not be subject to the provisions of Sections 22.15a and 561 through 568 of this title. Provided that, motorized bicycles shall not be operated upon interstate highways or limited access highways at any time. Provided further, that when the motor of the motorized bicycle is being operated, the operator is subject to the provisions of Section 40-105, subsection G, of this title." The Motor Vehicle License and Registration Act referred to above is set out in 47 O.S. 22 [47-22] et seq. and 47 O.S. 22.1 [47-22.1](17) (1977) is amended by Senate Bill 521 to read as follows: "'Motorized bicycle', commonly known as 'moped', means every vehicle having fully operative pedals for propulsion by human power, an automatic transmission and a motor with a cylinder capacity not exceeding fifty (50) cubic centimeters, which produces no more than two (2) brake horsepower, and is capable of propelling the vehicle at a maximum design speed of no more than thirty (30) miles per hour on ground level ;" 47 O.S. 22.1 [47-22.1](19) is amended to read as follows: " 'Motor vehicle' means every kind of motor-driven or self-propelled vehicle." It is, therefore, clear that in the Motor Vehicle License and Registration Act the definition of motor vehicle includes those vehicles known as mopeds.  In addition to the provisions of the Motor Vehicle License and Registration Act, there are numerous other motor vehicle laws which are provided in other parts of Title 47. These other general provisions are prefaced by a set of definitions. Senate Bill 521 amends one of those definitions set out in 47 O.S. 1-134 [47-1-134] (1971). This general definition of a motor vehicle is amended to read as follows: "Motor Vehicle. Every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails; provided, however, the definition of 'motor vehicle' herein shall not include implements of husbandry as defined in 47 O.S. 1-125 [47-1-125] of this Chapter or motorized bicycles, as defined in 47 O.S. 22.1 [47-22.1] of this Title." By this change in definition, motorized bicycles are removed from the general definition of motor vehicles. In a likewise manner Senate Bill 521 excludes motorized bicycles from the definition of motorcycle and the definition of motor-driven cycle.  Your first question is whether mopeds are required to be inspected under the provisions of 47 O.S. 851 [47-851] (1977). 47 O.S. 851 [47-851] generally provides for inspection stickers on "any motor vehicle". However, motor vehicle is not sufficiently defined in 47 O.S. 851 [47-851] to determine whether or not mopeds are included in the definition. We must therefore refer to the general definitions set out at the beginning of Title 47 for motor vehicles. As outlined above those definitions exclude mopeds from the definition of motor vehicle. For that reason motor vehicle as used in 47 O.S. 851 [47-851] does not include mopeds. Therefore, mopeds are not subject to inspection requirements as set out in 47 O.S. 851 [47-851].  The Financial Responsibility Laws contained in 47 O.S. 7-201 [47-7-201] and 47 O.S. 7-601 [47-7-601] (1977)apply to vehicles which are subject to registration under the motor vehicles laws of this State. For example, 47 O.S. 7-601 [47-7-601] provides: "Every owner of a motor vehicle registered in this State, other than a licensed used car dealer, should at all times maintain in force with respect to such vehicle security for the payment of loss resulting from the liability imposed by law for bodily injury, death and property damage sustained by any person arising out of the ownership, maintenance, operation or use of the vehicle." Owners of all vehicles are required under 47 O.S. 22.3 [47-22.3] (1977) to apply for registration of their vehicle. Vehicle is a term especially defined in the Motor Vehicle License and Registration Act, 22.1. That definition is provided in Senate Bill 521 in the amended 47 O.S. 22.1 [47-22.1](36) as follows: "'Vehicle' means every device in, upon or in which any person or property is or may be transported or drawn, except devices moved by human or animal power, when not used upon stationary rails or tracks." Motorized bicycles therefore are vehicles which must be registered under this Act. Since they must be registered the Financial Responsibility Laws apply to their owners. This is also consistent with the requirement of Senate Bill 521 in the amendment of 47 O.S. 22.5 [47-22.5] which requires in Subsection 2 that the owners of motorized bicycles shall license those bicycles at the rate of $6 a year.  Senate Bill 521 amends 47 O.S. 6-101 [47-6-101] (1977). The amended version provides in Subsection A that: "No person, except those hereinafter expressly exempted in 47 O.S. 6-102 [47-6-102] of this title, shall drive any motor vehicle upon a highway in this state unless such person has a valid color photo Oklahoma license as an operator, commercial chauffeur, or chauffeur under the provisions of this title. . . ." Motor vehicle in this section must be defined according to the terms of 47 O.S. 1-134 [47-1-134] which does not include motorized bicycles. Therefore, those persons driving motorized bicycles are not required to comply with the provisions of 47 O.S. 6-101 [47-6-101]. However, it should be noted that the amendments to 47 O.S. 6-107 [47-6-107] provided in Senate Bill 521 do make reference in Subsection D(3) to the Department's authority to issue a special license to persons who have attained the age of 14 to operate a motorized bicycle. Inasmuch as operators of mopeds are not required to be licensed, they will not be covered by the provisions of 47 O.S. 6-117 [47-6-117] which require recording of their driving record or 47 O.S. 751 [47-751] which provide for revocation of driver's license.  It is, therefore, the opinion of the Attorney General that your questions should be answered as follows: The changes in the law provided by Senate Bill 521, Second Session, Thirty-sixth Oklahoma Legislature (1978), will not require the inspection of mopeds under the provisions of 47 O.S. 851 [47-851] (1977) but will require the application of the Financial Responsibility Laws under 47 O.S. 7-201 [47-7-201] and 47 O.S. 7-601 [47-7-601] (1977); however, the licensing requirements of 47 O.S. 6-101 [47-6-101] and 47 O.S. 6-303 [47-6-303] (1971) will not apply to mopeds and therefore 47 O.S. 6-117 [47-6-117] and 47 O.S. 751 [47-751] (1971) shall not apply to the operators of mopeds.  (DON McCOMBS, JR.) (ksg)